Opinion issued July 2, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-19-00063-CV
                           ———————————
     IN RE SAFECO INSURANCE COMPANY OF INDIANA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION
      Relator, Safeco Insurance Company of Indiana, filed a petition for a writ of

mandamus seeking to compel the respondent district judge to rule on its two pending

motions to compel appraisal and for summary judgment, and real party in interest
(“RPI”) J. Douglas Sutter’s pending motion for final summary judgment, in the

underlying proceeding.1 This Court requested and received a response.

      This Court’s June 14, 2019 Order granted relator’s emergency motion to stay

the underlying trial court proceedings and trial setting, pending disposition of this

petition. See TEX. R. APP. P. 52.10(a). Then on June 27, 2019, RPI Sutter filed a

motion to reconsider lifting this Court’s stay. RPI Sutter contends that the petition

is now moot and the stay should be lifted because the respondent signed three orders

on June 17, 2019, denying relator’s two pending motions and RPI Sutter’s pending

motion, and he attached copies of those orders.

      Because the respondent has since ruled on the pending motions challenged by

relator’s petition, this Court no longer has jurisdiction to grant relief because the

petition has been rendered moot. See Tex. A&M Univ.–Kingsville v. Yarbrough, 347
S.W.3d 289, 290–91 (Tex. 2011); In re Jackson, No. 01–12–00020–CV, 2012 WL
405707, at *1 (Tex. App.—Houston [1st Dist.] Feb. 9, 2012, orig. proceeding)

(mem. op.) (dismissing mandamus petition as moot after relator received relief

requested).

      Accordingly, we grant RPI’s Sutter’s motion to reconsider lifting the stay, lift

this Court’s stay, and dismiss the petition as moot.


1
      The underlying case is J. Douglas Sutter v. Safeco Insurance Company, Cause No.
      2017-54046, pending in the 152nd District Court of Harris County, Texas, the
      Honorable Robert K. Schaffer presiding.
                                          2
                                PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.




                                       3